The Vice-Chancellor :
The recently reported case of Frisbey v. Thayer, 25 Wend. 396, seems perfectly decisive of the present application.
The landlord is not entitled to rent against a creditor of the tenant who obtains the goods and actually removes them from *581the demised premises before the distress-warrant of the landlord is levied. The facts of the present case bring it within this principle, so clearly established by the supreme court in relation to the construction of the statute giving to the landlord a right to follow the goods of his tenant for thirty days after removal.
The prayer of this petition must be denied, with costs to be taxed.